328 A.2d 141 (1974)
The CARPENTER FOUNDATION, INC., a Delaware corporation, Respondent Below, Appellant,
v.
WILMINGTON TRUST COMPANY, a Delaware corporation, et al., Petitioner Below, Appellee, and
R. R. M. Carpenter, Jr., et al., Respondents Below, Appellees.
Supreme Court of Delaware.
Argued September 25, 1974.
Decided October 23, 1974.
S. Samuel Arsht, Martin P. Tully and Roger W. Arrington, Morris, Nichols, Arsht & Tunnell, Wilmington, for The Carpenter Foundation, Inc., respondent below, appellant.
E. Norman Veasey, Richards, Layton & Finger, Wilmington, for Wilmington Trust Co., petitioner below, appellee.
Charles S. Crompton, Jr., Potter, Anderson & Corroon, Wilmington, Kenneth W. Gemmill and Arthur C. Dorrance, Jr., Dechert, Price & Rhoads, Philadelphia, Pa., for R. R. M. Carpenter, III, and certain other remaindermen, respondents below, appellees.
Before DUFFY, Justice, and McNEILLY and BIFFERATO, Judges.
PER CURIAM:
Wilmington Trust Company filed a petition requesting instructions from the Court of Chancery as to the proper distributees under a trust agreement between Robert R. M. Carpenter as Settlor and Petitioner as Trustee, dated September 22, 1930. The trust terminated on May 31, 1973 upon the death of the life tenant, Margaretta duPont Carpenter. Before distribution of the corpus, two children of the Settlor, R. R. M. Carpenter, Jr. and Irene Carpenter Draper, disclaimed their respective one-fourth interests in the estate. The petition requested that the Court determine whether the shares disclaimed are (1) distributable to the disclaimants notwithstanding the disclaimers; or (2) distributable to the disclaimants' children; or (3) distributable to the children of the Settlor who did not disclaim; or (4) distributable to The Carpenter Foundation, Inc.
The Court of Chancery concluded that the disclaimers effectively accelerated the remainder interests of the respective children of Mr. Carpenter and Mrs. Draper, who by operation of law thereby succeeded to the interests of their respective parents just as if such parents had predeceased the life tenant.
We agree with that conclusion for the reasons stated in the opinion of the Court of Chancery, Del.Ch., 315 A.2d 625 (1974).
Affirmed.